*745OPINION
MORRISON, Judge.
This is an application for writ of habeas corpus brought in the District Court of San Patricio County by relator, an imate of the Department of Corrections, in which he attacks his conviction for rape on May 15, 1944 wherein he was assessed punishment for life imprisonment.
The Honorable John H. Miller, Judge of said court, has certified to this Court his findings of fact and conclusions of law in which he certified that relator is illegally confined because at the time of his conviction he waived a jury and plead guilty before the court for a capital offense.
With such findings and conclusions we agree.
Relator is ordered released from confinement to be delivered to the Sheriff of San Patricio County there to stand trial on the indictment against him.
It is so ordered.